OPINION — AG — IF THE " COUNTY HEALTH OFFICER OR COUNTY PHYSICIAN " OR THE " PRIVATE PHYSICIAN " ABOVE REFERRED TO, TO WHAT SAID $3.00 FEE IS PAID BY THE APPLICANT, EITHER BY REASON OF BEING ROBBED, OR HAVING LOST, SAID FEE, OR FOR ANY OTHER REASON, FAILS TO TRANSMIT THE SAME TO THE STATE BOARD OF BARBER EXAMINERS, SAID BOARD SHALL NOT ISSUE A " YEARLY CERTIFICATE OF REGISTRATION " TO SAID APPLICANT, THAT IS, UNTIL THE REQUIRED $3.00 FEE IS PAID TO THE BOARD, EITHER BY THE APPLICANT OR BY THE EXAMINING PHYSICIAN, ABOVE REFERRED TO.  CITE: 59 O.S. 1961 74 [59-74] (FRED HANSEN)